TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00433-CV


                               Katharine Ehresman, Appellant

                                               v.

    LF Technology Development Corporation Limited; TECX Academy Austin, Inc.;
Starstone Specialty Insurance Company; and, Individually, Alexander Greystoke; Patricio
 Lebrija; John McLaughlin; Lyanne Millhouse; Eli Rabinowitz; Simon Holden; Michael
Culhane; Oscar Ramos; Susan Strasberg; Chris Nichols; Michael Casey; and John Doe(s)
                                   1-20, Appellees




              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-20-001996, THE HONORABLE MADELEINE CONNOR, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Katharine Ehresman filed a notice of appeal from the trial court’s

June 15, 2022 “Order Granting Named Defendants’ No Evidence Motion for Summary

Judgment.” Upon initial review, the Clerk of this Court sent Ehresman a letter informing her that

this Court appears to lack jurisdiction over the appeal because our jurisdiction is limited to

appeals in which there exists a final or appealable judgment or order. See Tex. Civ. Prac. &

Rem. Code § 51.012; Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (explaining

that appeal generally may only be taken from final judgment that disposes of all pending parties

and claims in record unless statute provides for interlocutory appeal). In this case, the trial

court’s order only disposes of Ehresman’s claims against some, but not all, of the defendants,
and an order granting summary judgment in favor of only some of multiple defendants is not an

appealable interlocutory order.      Stary v. DeBord, 967 S.W.2d 352, 352-53 (Tex. 1998)

(“Appellate courts have jurisdiction to consider immediate appeals of interlocutory orders only if

a statute explicitly provides appellate jurisdiction.”); see also Tex. Civ. Prac. & Rem. Code

§ 51.014 (specifically permitting appeal of various interlocutory orders but not permitting

appeal from grant of partial summary judgment). The Clerk requested a response on or before

October 28, 2022, informing this Court of any basis that exists for jurisdiction. Ehresman failed

to file any response.

               Accordingly, for the reasons explained above, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a).



                                             __________________________________________
                                             Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: November 18, 2022




                                                2